DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on October 12, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 9 and 17 are objected to because of the following informality:
In claim 9, line 6, “the abrasive solution free of oxidation reactants” should read --the abrasive solution free of the oxidation reactants-- (emphasis added). A support can be found at least in lines 3-4 of claim 9.
In claim 17, lines 4-7, “the planarizing comprising repeatedly modifying the top surface of the dummy gate layer with a self-limiting process and removing the modified top surface of the dummy gate layer with a grinding process” should read --the planarizing comprising repeatedly modifying the top surface of the dummy gate layer with a self-limiting process and repeatedly removing the modified top surface of the dummy gate layer with a grinding process-- (emphasis added) for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brask et al. US 2006/0071275 in view of Lu US 2008/0233749.
Regarding claim 1, Brask teaches a method comprising: 
forming fins (e.g., 518, 520, Fig. 5I, [62]) on a substrate (e.g., 502, Fig. 5I, [53]); 
forming a dummy gate layer (e.g., 524 (polysilicon), Fig. 5K, [66]) over the fins;
performing a chemical-mechanical planarization (CMP) process on a top surface of the dummy gate layer (e.g., [67], [68], Fig. 5K); 
patterning the dummy gate layer to form a dummy gate (e.g., 528, Fig. 5L, [69]); 
forming gate spacers (e.g., 540, Fig. 5O, [73]) along sides of the dummy gate; and 
replacing the dummy gate with a replacement gate dielectric (e.g., 580, Fig. 5W, [88] and a replacement gate electrode (e.g., 588, 590, Fig. 5X, [89]).  
Brask does not explicitly teach performing a self-limiting oxidation process on a top surface of the dummy gate layer to form an oxide layer in the top surface of the dummy gate layer, the self-limiting oxidation process performed until a thickness of the oxide layer stops increasing, after performing the self-limiting oxidation process, performing a grinding process to remove the oxide layer from the dummy gate layer, which pertains to a CMP process.
Lu teaches performing a self-limiting oxidation process on a top surface of polysilicon to form an oxide layer in the top surface of the polysilicon, the self-limiting oxidation process performed until a thickness of the oxide layer stops increasing (e.g., Figs. 4E-4H, [28]-[31]: The feature “self-limiting oxidation process” is considered as a chemically driven oxidation process which weakens the surface layer, based on Applicant’s original disclosure ([13]). The oxidation process (Figs. 4E-4H) of Lu is performed to form the weakened, oxidized surface layer of the polysilicon as shown in Figs. 4G-4H until the layer 159b of polysilicon is all oxidized. Thus, Lu teaches this feature.), after performing the self-limiting oxidation process, performing a grinding process to remove the oxide layer from polysilicon (e.g., [32], [17]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Brask may include performing a self-limiting oxidation process on a top surface of polysilicon to form an oxide layer in the top surface of the polysilicon, the self-limiting oxidation process performed until a thickness of the oxide layer stops increasing, after performing the self-limiting oxidation process, performing a grinding process to remove the oxide layer from the polysilicon as taught by Lu for the purpose of reducing the operating costs of CMP process for example (e.g., Lu, [33]). In this case, Brask in view of Lu thus teaches performing a self-limiting oxidation process on a top surface of the dummy gate layer to form an oxide layer in the top surface of the dummy gate layer, the self-limiting oxidation process performed until a thickness of the oxide layer stops increasing; after performing the self-limiting oxidation process, performing a grinding process to remove the oxide layer from the dummy gate layer. 
Regarding claim 3, Brask in view of Lu teaches the method of claim 1 as discussed above.
Brask in view of Lu does not explicitly teach wherein the self-limiting oxidation process is performed for a timespan of from 1 second to 30 seconds.  
Brask in view of Lu, however, recognizes that the self-limiting oxidation process is performed to form the weakened, oxidized surface layer of the polysilicon as shown in Figs. 4G-4H until the layer 159b of polysilicon is all oxidized, and the weakened, oxidized surface layer of the polysilicon is then polished (e.g., Lu, [29]-[32]). In other words, a timespan of the self-limiting oxidation process of Brask in view of Lu is a result-effective variable for varying the degree of polishing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the timespan of the self-limiting oxidation process of Brask in view of Lu to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 4, Brask in view of Lu teaches the method of claim 1, wherein the self-limiting oxidation process is performed until the thickness of the oxide layer is from 2 Å to 50 Å (e.g., Lu, Fig. 4G; oxidized layer including SiOH groups, a size of SiOH group being about more than 2 Å).
Regarding claim 5, Brask in view of Lu teaches wherein the self-limiting oxidation process is performed until the thickness of the oxide layer is a monolayer (e.g., Lu, a monolayer oxidized from 159b, Figs. 4E-4H).  
Regarding claim 6, Brask in view of Lu teaches wherein the grinding process comprises: dispensing a slurry on the top surface of the dummy gate layer; and grinding the top surface of the dummy gate layer while dispensing the slurry (e.g., Lu, [17], [20], [21]).  
Regarding claim 7, Brask in view of Lu teaches wherein the method of claim 6, wherein the slurry is dispensed through a slurry dispenser (e.g., Lu, 144, Fig. 3A, [17], [20]), and wherein the self-limiting oxidation process comprises dispensing an oxidation solution with the slurry dispenser (e.g., Lu, 162, Fig. 3A, [20], [17]).  
Regarding claim 8, Brask in view of Lu teaches the method of claim 7, wherein the oxidation solution comprises H2O2 or Fe(NO3)3 (e.g., Lu, H2O2, [16]).
Regarding claim 17, Brask teaches a method (e.g., Figs. 5A-5Z) comprising: 
forming fins (e.g., 518, 520, Fig. 5I, [62]) on a substrate (e.g., 502, Fig. 5I, [53]); 
forming a dummy gate layer (e.g., 524 (polysilicon), Fig. 5K, [66]) over the fins; 
planarizing a top surface of the dummy gate layer (e.g., chemical-mechanical planarization (CMP) process, [67], [68], Fig. 5K); 
after planarizing the top surface of the dummy gate layer, patterning the dummy gate layer to form a dummy gate (e.g., 528, Fig. 5L, [69]); 
forming gate spacers (e.g., 540, Fig. 5O, [73]) along sides of the dummy gate; and 
replacing the dummy gate with a replacement gate (e.g., 588, 590, Fig. 5X, [89]).  
Brask does not explicitly teach the planarizing comprising repeatedly modifying the top surface of the dummy gate layer with a self-limiting process and removing the modified top surface of the dummy gate layer with a grinding process.
Lu teaches the planarizing comprising repeatedly modifying the top surface of polysilicon with a self-limiting process and removing the modified top surface of the polysilicon with a grinding process (e.g., Figs. 4A-4H, [22]-[32], [17]): The feature “self-limiting process” is considered as a chemically driven oxidation process and/or a chemical bonding process, which weaken the surface layer, based on Applicant’s original disclosure ([13]). The chemical bonding process (Figs. 4A-4D) and/or the oxidation process (Figs. 4E-4H) of Lu are considered as a self-limiting process because the chemical bonding process and/or the oxidation process result in the weakened, modified surface layer of the polysilicon to be polished).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Brask may include the planarizing comprising repeatedly modifying the top surface of polysilicon with a self-limiting process and removing the modified top surface of the polysilicon with a grinding process as taught by Lu for the purpose of reducing the operating costs of CMP process for example (e.g., Lu, [33]). In this case, Brask in view of Lu thus teaches the planarizing comprising repeatedly modifying the top surface of the dummy gate layer with a self-limiting process and removing the modified top surface of the dummy gate layer with a grinding process.
Regarding claim 18, Brask in view of Lu teaches the method of claim 17, wherein the self-limiting process is an oxidation process (e.g., Lu, Figs. 4E-4H).  
Regarding claim 19, Brask in view of Lu teaches the method of claim 17, wherein the self-limiting process is a chemical bonding process (e.g., Lu, Figs. 4A-4D).  
Regarding claim 20, Brask in view of Lu teaches the method of claim 17, wherein the self-limiting process modifies a monolayer (e.g., Lu, 159a, 159b, Figs. 4A-4H) of the top surface of the dummy gate layer.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim and for the reason of the above-discussed claim objection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 would be allowable if rewritten or amended to overcome the above-discussed claim objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 25, 2022